Citation Nr: 1228918	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-13 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling, for the period prior to April 1, 2008, and in excess of 20 percent disabling, for the period beginning April 1, 2008, for right orchiectomy, status post cancer, with testicular prosthesis.

2.  Entitlement to an evaluation in excess of 10 percent disabling for hepatitis C.

3.  Entitlement to a compensable evaluation for scar of the lower right quadrant.

4.  Entitlement to an initial compensable evaluation for cirrhosis of the liver.

5.  Entitlement to service connection for a sleep disorder, to include as secondary to hepatitis C.

6.  Entitlement to service connection for diabetes mellitus, type II.

7.  Entitlement to service connection for gallbladder stones.

8.  Entitlement to service connection for a bowel disorder.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunton, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Mother


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the Statement of the Case identifies April 1, 2008, as the date of claim for the Veteran's claim of entitlement to a higher evaluation for right orchiectomy, status post cancer, with testicular prosthesis.  However, review of the record reveals that the Veteran timely appealed an April 2007 RO rating decision denying a higher evaluation for right orchiectomy, status post cancer, with testicular prosthesis, stemming from a September 12, 2006, claim.  As such, the Board finds that the date of claim for the Veteran's current claim for a higher evaluation for a right orchiectomy, status post cancer, with testicular prosthesis, is September 12, 2006.  See Muehl v. West, 13 Vet. App. 159 (1999).

In February 2010 the appellant requested a travel Board hearing in connection with his current claims.  Subsequently, in a statement dated in March 2010 the Veteran withdrew his request for a travel Board hearing and requested a hearing before a decision review officer (DRO).  The DRO hearing was scheduled and subsequently held in September 2010 at the St. Louis RO.  

The Veteran again requested a travel Board hearing in connection with his current claims in November 2010.  In a statement dated in December 2010 the Veteran withdrew his request for a travel Board hearing and again requested a hearing before a DRO.  In a statement dated in March 2012 the Veteran's representative withdrew the Veteran's request for a DRO hearing.  

The issues of entitlement to service connection for diabetes mellitus, type II; entitlement to service connection for gallbladder stones; entitlement to service connection for a bowel disorder; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  During the entire period on appeal, the Veteran's right orchiectomy, status post cancer, with testicular prosthesis, manifested symptoms of urinary frequency of a daytime voiding interval between one and three hours, or, awakening to void three to four times per night.

2.  At no time during the period on appeal did the Veteran's right orchiectomy, status post cancer, with testicular prosthesis, manifest renal dysfunction, urine leakage or incontinence, a daytime voiding interval less than one hour, awakening to void five or more times per night, or obstructed voiding.

3.  At no time during the period on appeal did the Veteran's hepatitis C manifest malaise and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or incapacitating episodes of any duration.

4.  At no time during the period on appeal was the Veteran's scar of the lower right quadrant described as deep, associated with underlying tissue, tender, unstable, or to cover an area in excess of 144 square inches.

5.  At no time during the period on appeal has the Veteran's cirrhosis manifested anorexia, abdominal pain, malaise, portal hypertension, ascites, hepatic encephalopathy, varices, portal gastropathy, or jaundice.

6.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of a sleep disorder.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent disabling, and no higher, for right orchiectomy, status post cancer, with testicular prosthesis, for the entire period on appeal have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.105, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.115b, Diagnostic Code 7528 (2011).

2.  The criteria for an evaluation in excess of 10 percent disabling for hepatitis C have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.105, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.114, Diagnostic Code 7354 (2011).

3.  The criteria for a compensable evaluation for scar of the lower right quadrant are not met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7801-7805 (2007).

4.  The criteria for a compensable evaluation for cirrhosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7312 (2010).

5.  A sleep disorder was not incurred in or aggravated by service, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, in regard to the Veteran's claims of entitlement to an evaluation in excess of 10 percent disabling, for the period prior to April 1, 2008, and in excess of 20 percent disabling, for the period beginning April 1, 2008, for right orchiectomy, status post cancer, with testicular prosthesis and entitlement to service connection for a sleep disorder, to include as secondary to hepatitis C, the VCAA duty to notify was satisfied by way of letters sent to the appellant in September 2006 and November 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision in these matters.  In regard to the Veteran's claims of entitlement to an evaluation in excess of 10 percent disabling for hepatitis C; entitlement to a compensable evaluation for scar of the lower right quadrant the VCAA duty to notify was satisfied by way of a letter sent to the appellant in June 2008 that fully addressed all notice elements and was sent prior to the initial AOJ decision in the matters.  The letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  In addition, the letters informed the appellant that a disability rating and an effective date for the award of benefits would be assigned if the claims were granted.

In regard to the claim of entitlement to an initial compensable evaluation for cirrhosis of the liver, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess, 19 Vet. App. at 490-91.  Thus VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from Drs. G.B. and J.F.  The appellant was afforded VA medical examinations in March 2006, November 2006, March 2007, July 2008, October 2009, and January 2012.

The Board notes that the Veteran has not been afforded a VA medical examination in conjunction with his claim for service connection for a sleep disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the records do not reveal that the Veteran has ever been diagnosed with any sleep disorder.  As such, the Board finds it unnecessary to afford the Veteran a VA medical examination in conjuction with this claim.

Review of the claims file reveals that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, that the Veteran reports having been treated at the emergency department at DePaul and St. Joseph's Hospitals, and an October 2011 VA treatment note reveals that the Veteran was hospitalized in September 2011 for one day.  The Board notes that in a VA medical examination report, dated in October 2009, the Veteran's SSA disability benefits were noted to be for mental problems.  In addition, the emergency treatment at the DePaul and St. Joseph's Hospitals has been reported to have been for chest pain, leg pain, pneumonia and psychiatric symptoms.  The September 2011 hospitalization was noted to be for depression, stressful situation at home, and problems due to his brother's unemployment.

As to these records, pursuant to 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c), although VA is required to "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the Veteran's claim for benefits" so long as he "adequately identifies those records and authorizes the Secretary to obtain them," VA's duty to secure records extends only to relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (defining relevant evidence for purposes of 38 U.S.C.A. § 5103A ); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  As the records from SSA and the emergency department treatments are not relevant to the claims currently before the Board, the Board finds that a remand to obtain these records is not necessary because the records would have no reasonable possibility of substantiating the claim.  Id.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Evidence of a temporary flare-up, without more, does not satisfy the level of proof required to establish an increase in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau,  492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for a sleep disorder, to include as secondary to hepatitis C.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any sleep disorder.

In September 1990 the Veteran reported that he got 10 hours of sleep.  In March 1991 the Veteran reported sleeplessness.  The Veteran was noted to sleep well in December 1992 and in April 1993 the Veteran was noted to be sleeping.  A private treatment note, dated in February 2002, indicates that the Veteran was sleeping well.  In July 2002 the Veteran was noted to have no sleep disturbance.  The Veteran reported difficulties with sleeping in January 2007; however, in June 2009 the Veteran was noted to sleep well through the night.  In July 2009 the Veteran was not noted to have any sleep disorder.

At a DRO hearing in September 2010 the Veteran indicated that Dr. J.F. stated that it was quite common for people with cirrhosis to have sleeping difficulties.  However, the Veteran did not report that a diagnosis of a sleep disorder was made.  The Veteran reported that a sleep study did not reveal any sleep apnea.

The Board finds that entitlement to service connection for a sleep disorder is not warranted.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any sleep disorder.  Post service treatment records reveal that the Veteran has been noted variously to have no difficulty sleeping and sleeplessness; however, the post service treatment records do not reveal that the Veteran has a diagnosed sleep disorder.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran has not been diagnosed with any sleep disorder at any point during the period on appeal, entitlement to service connection for a sleep disorder must be denied.

III.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Right Orchiectomy

The Veteran seeks entitlement to an evaluation in excess of 10 percent disabling, for the period prior to April 1, 2008, and in excess of 20 percent disabling, for the period beginning April 1, 2008, for right orchiectomy, status post cancer, with testicular prosthesis.  The Veteran's right orchiectomy is currently evaluated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7599-7528.  The first four digits of that diagnostic code indicate that the schedule for the genitourinary system lists no rating criteria that exactly match the Veteran's disability, so that the criteria for an analogous rating was used.  38 C.F.R. § 4.20.  The second part of that code indicates that Diagnostic Code 7528, which governs malignant neoplasms of the genitourinary system, was used by analogy to rate the Veteran's disorder.

Diagnostic Code 7528 provides that a 100 percent disability evaluation will be assigned for malignant neoplasms of the genitourinary system.  Following cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.  

Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular warrants a 100 percent evaluation.  Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent evaluation.  Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent evaluation.  Renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent evaluation.  Renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101 warrants a noncompensable evaluation.  38 C.F.R. § 4.115a. 

Voiding dysfunction may be rated as urine leakage, frequency, or obstructed voiding.  Where there is continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day, a 60 percent evaluation is warranted.  A 40 percent rating is warranted where the disorder requires the wearing of absorbent materials which must be changed two to four times a day.  A 20 percent evaluation is warranted where the disorder requires the wearing of absorbent materials that must be changed less than two times per day.  38 C.F.R. § 4.115a. 

For a rating based on urinary frequency, a 40 percent evaluation is warranted when there is a daytime voiding interval less than one hour, or awakening to void five or more times per night.  A 20 percent evaluation is warranted when there is a daytime voiding interval between one and three hours, or, awakening to void three to four times per night.  A 10 percent evaluation is warranted for a daytime voiding interval between two and three hours, or; awakening to void two times per night.  38 C.F.R. § 4.115a. 

For a rating based on obstructed voiding, a 30 percent evaluation is warranted for urinary retention requiring intermittent or continuous catheterization.  A 10 percent evaluation is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc.; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months.  A noncompensable evaluation is warranted for obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  38 C.F.R. § 4.115a.

In November 2006 the Veteran was afforded a VA Compensation and Pension (C&P) genitourinary examination.  The Veteran denied any problems since his right-sided orchiectomy except diminished libido and decreased sexual pleasure.  However, the Veteran denied erectile dysfunction.  He indicated that he is able to have sexual intercourse but that it was not pleasurable.  The Veteran denied lethargy, weakness, anorexia, weight loss or weight gain.  He had polyuria, urinating up to five to six times per day however he stated that this was due to his diabetes.  He urinated about two times per night.  He occasionally had some mild dysuria without hesitancy or weak stream.  The Veteran denied incontinence.  He denied urinary tract infections, renal colic or bladder stones, acute nephritis, catheterization procedures, dilation or drainage procedures.  He was on a diabetic diet and did not receive any medications for his cancer.  He was unemployed.  

Physical examination revealed normal genitalia.  The right testis felt natural.  The examiner did not appreciate any unusual masses in the left testis.  The spermatic cord was palpable and there were no palpable hernias.

In January 2007 and October 2007 the Veteran was noted to have a BUN of 11 and a creatinine of 1.0.  

In July 2008 the Veteran was afforded a VA C&P genitourinary examination.  In regard to the Veteran's right orchiectomy the Veteran was noted to not have any renal insufficiency.  He got up to void at night three times and during the day he voided five to six times.  The Veteran was not incontinent of urine.  He did not have any additional history of surgery on the urinary tract, urinary tract infections, renal colic, bladder stones, acute nephritis, hospitalizations for urinary tract disease or additional urinary tract malignancies.  The Veteran's treatments had not included repeated catheterizations, dilations, drainage procedures, dietary therapy, frequent invasive or noninvasive yearly procedures.  Past surgical procedures did not affect the Veteran's activities of daily living or his occupation.  The Veteran was not on dialysis.  He did not report erectile dysfunction.

Physical examination revealed the right testicle to be surgically absent.  The left testicle was of normal size and consistency.  Epididymis and spermatic cord were normal.  The Veteran refused a rectal examination.  Sensations and reflexes were normal.  Peripheral pulses were normal.  The Veteran did not report any fistulae.

The Veteran was relevantly diagnosed with right orchiectomy for cancer of the testicle without any evidence of recurrence.

In October 2008 the Veteran was noted to have a BUN of 11 and creatinine of 0.9.

In March 2009 the Veteran was noted to have albumin, serum, of 4.5 with reference range of 3.4 to 5.5, BUN or 10, BUN/creatinine ratio of 11, and creatinine of 0.89.  In July 2009 the Veteran was found to have a BUN of 7 and creatinine of 0.8.  In June 2010 the Veteran had an albumin, serum, of 4.5 with a reference range of 3.5 to 5.5.  

In January 2012 the Veteran was afforded a VA C&P examination.  In regard to the reproductive system, the Veteran was noted to be diagnosed with removal of testis and neoplasms of the male reproductive system.  The medical history was noted to reveal that a painless lump in the right scrotum developed in 1982 with medical evaluation in service.  The Veteran was reported to have been diagnosed with testicular cancer and to have been treated surgically only.  It was noted that the condition was nonrecurrent since with no sequelae.  The right testicle was removed due to primary cancer.  The Veteran had no voiding dysfunction.  The Veteran had no history of recurrent symptomatic urinary tract or kidney infection.  The Veteran did not have erectile dysfunction or retrograde ejaculation.  The Veteran did not have a history of chronic epididymitis, epididymo-orchitis, or prostatitis.  The testes were abnormal in that the right testicle was absent.  The epididymis on the right was absent.  The prostate was not examined because it was noted to not be relevant to the condition.  The Veteran was more specifically noted to have had a malignant neoplasm of the right testis in 1982 with an orchiectomy and inguinal adenectomy via the right lower quadrant of the abdomen incision, 1982 laparotomy and radical open resection of the iliac and periaortic lymph nodes, and implantation of the right testicular prosthesis, and a 1992 elective simple removal of the right testicular prosthesis.  The Veteran did not have any current residual conditions or complications due to the neoplasm or its treatment.  The scar was noted to not be painful, unstable, or have a total area greater than 39 square cm (6 square inches).  The abdomen was noted to be flat, nontender, with no incisional or other hernias, no palpable liver, spleen, mass or bladder, and no abdominal wall fibrotic scarring.  There was a single 2 cm superficial venous varicosity on the right midabdomen, but no other varicosities or angiomata; there were numerous faint, hypopigmented striate bilateral.

The Board finds that entitlement to an evaluation of 20 percent disabling, and no higher, is warranted for the entire period on appeal for the Veteran's right orchiectomy, status post cancer, with testicular prosthesis.  Initially the Board notes that there has been no recurrence or metastasis and the Veteran has not been found to have any renal dysfunction.  As such, the Veteran's right orchiectomy is to be evaluated pursuant to voiding dysfunction and urinary frequency.

At no point during the period on appeal has the Veteran been noted to have urine leakage, obstruction, or required the use of absorbent materials.  However, the Veteran has had urinary frequency.  During the entire period on appeal, beginning September 12, 2006, the Veteran has been noted to have polyuria.  In November 2006 the Veteran reported that he urinated five to six times per day; however, the Veteran stated that this was due to his diabetes.  The Veteran further reported that he urinated about two times per night.  Subsequently, in July 2008 the Veteran was noted to get up to void three times a night and that he voided five to six times during the day.  The Board notes that voiding five to six times during the day represents a voiding interval of between one and three hours.  Later, in July 2012, the Veteran was noted to have no voiding dysfunction.  The Board finds that affording the Veteran the benefit of the doubt, the Veteran's symptoms more nearly approximate an evaluation of 20 percent disabling during the entire period on appeal.

At no time during the period on appeal has the Veteran's disability manifested a voiding interval of less than one hour or awakening to void five or more times per night.  As such entitlement to an evaluation in excess of 20 percent disabling is not warranted.

Therefore, entitlement to an evaluation of 20 percent disabling, and no higher is granted for right orchiectomy, status post cancer, with testicular prosthesis, for the entire period on appeal.

B.  Hepatitis C

The Veteran seeks entitlement to an evaluation in excess of 10 percent disabling for hepatitis C.  The Veteran's hepatitis C is evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7354.

Under Diagnostic Code 7354, a compensable rating of 10 percent is warranted when the Veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to the hepatitis infection: intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  A 20 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or for incapacitating episodes (with symptoms described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or for incapacitating episodes (with symptoms described above) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent rating is assigned for near- constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354. 

Note 1 under Diagnostic Code 7354 states: Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Code 7354 and under a diagnostic code sequelae.  Note 2 defines an "incapacitating episode" as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  38 C.F.R. § 4.112, Diagnostic Code 7354.

In March 2006 the Veteran was afforded a VA C&P examination.  Physical examination revealed the abdomen to be soft, nontender with normal bowel sounds.  There was no gross hepatomegaly.  The Veteran stated that he occasionally had sharp pains in the area of his liver but the examiner could not appreciate any hepatomegaly or ascites on examination.  The sclera were clear with no evidence of jaundice.  

In November 2006 the Veteran was noted to have normal liver function tests.  The BUN was 10 and creatinine was 1.0.

In March 2007 the Veteran was afforded a VA C&P liver examination.  The Veteran's history was discussed, which included a discussion of the discovery of the Veteran's infection and his chemotherapeutic treatment.  The Veteran did not remember being jaundiced or icteric at any time.  He complained of itchy palms.  He denied drenching night sweats.  His weight was stable and he actually increased a little weight between 190 and 200 pounds.  His appetite was not bad.  He did have a some alternative diarrhea and constipation variably, drank a lot of soda.  He was known to have gallstones but they were noted to be asymptomatic in that he could eat bacon or ranch dressing without any symptoms.  He has not had any bloody diarrhea or vomitus.  He has had a colonoscopy that revealed benign polyps.  He denied being easily bruised.  The Veteran was taking Coumadin for a pulmonary embolus.  The Veteran had a sense of lethargy and did not feel he had much energy.  He could not finish a Vocational Rehabilitation program due to his decreased stamina.  He was independently ambulatory.  He denied memory problems.  The Veteran denied numbness or tingling of the hands or feet and there is no history of peripheral neuropathy.

Physical examination revealed no tremor or involuntary movements on inspection and his gait was normal and he was independently ambulatory.  Eyes revealed no sclera icterus.  The Veteran was not sallow in appearance and did not appear jaundiced.  He had a mild degree of gynomastia bilaterally.  The veteran did not have spider angiomata anywhere on his body.  There was a mild degrees of palmar erythema and there was no dependent edema.  The abdomen revealed no liver edge, spleen tip, and there was no tenderness in the right upper quadrant.  He did not have ascites.  The abdomen was nontender in all four quadrants.  The Veteran was relevantly diagnosed with chronic hepatitis C in remission.  

In March 2008 the Veteran complained of tiredness due to his hepatitis C.

In July 2008 the Veteran was afforded a VA C&P genitourinary examination.  In regard to the Veteran's hepatitis C, the Veteran was noted to report that he felt tired and believed this was due to his hepatitis.  The Veteran indicated that when he discussed his tiredness with his primary care physician, he was told it was something else.  The Veteran's tiredness was noted to possibly be due to his multiple medications for psychiatric disorders.  The Veteran was noted to have been treated with interferon and ribavirin two year prior for eleven months and that his hepatitis C had gone into remission.  Recurrence of hepatitis C was not noted.  Liver function tests in October 2007 were noted to be normal and repeat liver function tests were also normal.  Bilirubin was 0.5, SGPT was 14, and SGOT was 14.  The Veteran was noted to continue to be in remission for hepatitis C.

Physical examination revealed no evidence of jaundice.  The Veteran was not in hepatitis encephalopathy.  The Veteran did not have flapping tremors of the wrists.  The Veteran did not have spider nevi on his trunk or abdomen.  The Veteran did not have dilated veins on the abdominal or thoracic wall.  The abdomen was soft and nontender and no organomegaly or masses are appreciable.  The liver and spleen were not palpable.  There was no hernia on either side.  Bowel sounds were audible in all four quadrants.

The Veteran was relevantly diagnosed with hepatitis C, treated with ribavirin and interferon, in continuous complete remission for two years.

Upon treatment in August 2009 no esophageal varices were seen.  A 4 cm. salmon colored mucosa consistent with Barretts esophagus seen from 32 to 36 cm.  A small island of salmon colored mucosa seen at 31 cm.  The stomach and duodenum were normal.  No gastric varices or portal hypertensive gastropathy was seen.

In November 2009 the Veteran was diagnosed with hepatitis C with possible compensated cirrhosis.

In October 2009 the Veteran was afforded a VA C&P liver examination.  The examiner noted that the Veteran's most recent visit with a gastroenterologist did not reveal any esophageal varicies or evidence of portal hypertension or gastropathy.  The Veteran had Barrett esophagitis.  The Veteran was noted to have lost 28 pounds over the prior year.  He stated that his appetite was good.  The Veteran denied abdominal pain and reported that his main problem was extreme fatigue.  He reported that the fatigue began shortly after treatment for his hepatitis C in 2006 and had been continuous since.  He stated that he will sleep 12 to 14 hours and when he awakens he still feels tired and lazy.  He reported that there are times he will wake up secondary to nightmares or having to use the bathroom but that he is able to fall back to sleep.  He did not report any restless sleep but no matter how much sleep he got he stated that he woke up feeling tired all the time.  He experienced increased fatigue after a period when he attempt to build up his energy using a stationary bicycle and after helping his brother unload a truck.  He indicated that he slept for a couple of days.  The Veteran stated that he returned to school after his treatment for hepatitis C and that he missed a lot of time from classes because of fatigue and sleepiness.  He reported that he tried working in security but that he eventually had to quite due to extreme fatigue.  The Veteran indicated that he worked on his computer, listened to the radio, watched television, read books, and visited his parents.  He was able to do his own laundry and keep his room clean, but his brother did all the cooking and bought all the groceries.  He reported that he was able to drive, bathe himself, and dress himself.  He denied any nausea, vomiting, diarrhea, but did have constipation now and them.  He had never vomited blood or passed blood in his stool.  He did not have symptoms consistent with the criteria for chronic fatigue syndrome.

Physical examination revealed the Veteran to ambulate.  He was well developed, well nourished, and in no acute distress.  His abdomen was soft, nontender, and there was no ascites or distention.  There was no organomegaly.  No masses were palpated.  Bowel sounds were present and sounded normal.  The lungs were clear throughout all lung fields.  His heart was a regular rate and rhythm.  There was no edema.  The scelera were clear.  The Veteran's skin coloring was normal.  There was some erythema of the palms of the hands and there were just a could of small superficial dilated blood vessels.  There was no spider angiomata seen on the stomach.  Clinical tests were performed and creatinine was 0.83, albumin, serum, was 4.6 (with a reference range of 3.4 to 5).

The Veteran as diagnosed with hepatitis C in remission, cirrhosis of the liver, stable, and chronic fatigue but not consistent with chronic fatigue syndrome.  

At a hearing before a DRO in September 2010 the Veteran reported that he had tiredness "just about daily" since his hepatitis C treatment.  He stated that after eight hours of sleep he could go back to bed and sleep another 12 to 14 hours.  He reported that the majority of his day was spent in bed asleep.  The Veteran indicated that he lost 25 to 30 pounds over a two month period.  He had no vomiting or diarrhea or nausea.  

A March 2009 ultrasound of the abdomen revealed cholelithesis.  

In August 2010 the Veteran's abdomen was noted to be soft, not tender and not distended, there were positive bowel sounds, and there was no mass/organomegally palpable.

In January 2012 the Veteran was afforded a VA C&P examination.  In regard to the liver, the Veteran was noted to be diagnosed with hepatitis C and cirrhosis of the liver.  The Veteran was noted to have fatigue attributable to liver disease.  The Veteran was noted to have no signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  The Veteran was noted to not be a current liver transplant candidate and to not have undergone a liver transplant.  It was reported that the Veteran underwent an ultrasound of the liver in May 2009 that revealed one gallstone and no focal liver masses, but did not mention liver size or texture.  Laboratory tests and biopsy were noted to have been performed.  

The Board finds that entitlement to an evaluation in excess of 10 percent disabling for hepatitis C is not warranted during any period on appeal.  The Board acknowledges that the Veteran reports daily fatigue associated with his hepatitis C and that the Veteran's fatigue has been attributed to his liver disease.  However, at no point during the period on appeal did the Veteran's hepatitis C manifest anorexia requiring dietary restriction or continuous medication.  In addition, at no point during the period on appeal did the Veteran's hepatitis C manifest incapacitating episodes as defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  As such, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 10 percent disabling for hepatitis C and the claim is denied.


C.  Scar

The Veteran seeks entitlement to a compensable evaluation for scar of the lower right quadrant.  The Veteran's scar is currently evaluated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.

The applicable rating criteria for the skin were amended again effective on October 23, 2008, specifically 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  This amendment only applies to applications for benefits received by VA on or after October 23, 2008.  Thus, this amendment does not apply to the current case.

Scars, other than head, face, or neck, that are deep or that cause limited motion are rated as follows: area or areas exceeding 144 square inches (929 sq. cm.) are rated as 40 percent disabling; area or areas exceeding 72 square inches (465 sq. cm.) are rated as 30 percent disabling; area or areas exceeding 12 square inches (77 sq. cm.) are rated as 20 percent disabling; and area or areas exceeding 6 square inches (39 sq. cm.) are rated as 10 percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2. 

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion covering an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 2. 

Diagnostic Code 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2007). 

Note 1 to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 to Diagnostic Code 7803 provides that a superficial scar is one not associated with underlying soft tissue damage. 

Scars which are superficial and painful on examination are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1. 

Other scars are rated based upon limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

In July 2008 the Veteran was afforded a VA C&P genitourinary examination.  In regard to the Veteran's scar, the Veteran was noted to have a linear scar in the right groin, which was difficult to see.  The scar was for right orchiectomy.  The Veteran had a long midabdominal scar, which extends from the xyphoid process of the sternum to the suprapubic area.  The scar was for lymph node dissection.  The scars were nontender and nonadherent.  The texture of the skin surrounding the scars was normal.  The scars were stable.  The scars were superficial and not deep.  There was no evidence of inflammation, edema or keloid formation.  The color of the scars was lighter than the color of the surrounding skin.  There were no areas of induration or inflexibility of the skin surrounding the scars.  The scars did not limit movements.  The scars would be moderately disfiguring if exposed but the scars are over usually covered areas.  The Veteran was relevantly diagnosed with scars.

In January 2012 the Veteran was afforded a VA C&P examination.  In regard to the scar, the Veteran was noted to have a midline laparotomy abdomen scar and a right lower quadrant abdomen inguinal orchiectomy scar.  The scars were not painful, unstable, or due to burns.  The first scar is 39 cm. in length and the second scar is 15 cm. in length.  The scars do not result in limitation of function.  

The Board finds that entitlement to a compensable evaluation for scar of the lower right quadrant is not warranted at any point during the period on appeal.  During the entire period on appeal, the Veteran's scar has been described as superficial, nontender, nonadherent, and stable.  In addition, the scar does not result in limitation of function.  As such, the preponderance of the evidence is against entitlement to a compensable evaluation for scar of the lower right quadrant and the claim is denied.

D.  Cirrhosis

The Veteran seeks an initial compensable evaluation for cirrhosis of the liver.  The Veteran's cirrhosis of the liver is currently evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7312.  

Diagnostic Code 7312 provides ratings for cirrhosis of the liver, primary biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  38 C.F.R. § 4.114, Diagnostic Code 7312.  Cirrhosis with symptoms such as weakness, anorexia, abdominal pain, and malaise is rated 10 percent disabling.  Cirrhosis with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss, is rated 30 percent disabling.  Cirrhosis with history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 50 percent disabling.  Cirrhosis with history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks, is rated 70 percent disabling.  Cirrhosis with generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment: ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 100 percent disabling.

A Note to Diagnostic Code 7312 provides that, for rating under Diagnostic Code 7312, documentation of cirrhosis (by biopsy or imaging) and abnormal liver function tests must be present. 

For purposes of evaluating disabilities in 38 C.F.R. § 4.114, "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  An "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112.

The Board finds that entitlement to a compensable evaluation for cirrhosis is not warranted.  As discussed above, the Veteran has been diagnosed with cirrhosis due to his hepatitis C.  In March 2006 the Veteran described occasional sharp pains in the area of his liver but there was no hepatomegaly or ascites on examination.  In addition there was no jaundice.

A March 2007 examination revealed that the Veteran did not remember being jaundiced or icteric at any time.  Although he complained of itchy palms he denied drenching night sweats.  In addition, his weight had increased a little between 190 and 200 pounds.  The Veteran did describe a sense of lethargy and lack of energy.  Physical examination did not reveal spider angiomata and the Veteran had a mild degree of palmar erythema.  There was no dependent edma or ascites, and the abdomen was nontender in all four quadrants.

In July 2008 the Veteran was noted to have had normal liver function tests, to have no evidence of jaundice, and to have no flapping tremors of the wrists.  He had no spider nevi on his trunk or abdomen but did have dilated veins on the abdominal or thoracic wall.  The abdomen was soft and nontender and there was no organomegaly or masses appreciated.

In August 2009 the Veteran was noted to have no esophageal varices and to have no portal hypertensive gastropathy.

In October 2009 the Veteran was noted to have no esophageal varicies or evidence of portal hypertension or gastropathy.  The Veteran was noted to have lost 28 pounds over the prior year.  He stated that his appetite was good.  The Veteran denied abdominal pain and reported that his main problem was extreme fatigue.  The abdomen was soft, nontender, there was no ascites or distention.  There was no organomegaly.  There was no edema and the scelera were clear.  Skin coloring was normal.  There was some erythema of the palms of the hands and there were just a couple of small superficial dilated blood vessels.  There was no spider angiomata seen on the stomach.  The Veteran was relevantly diagnosed with cirrhosis of the liver, stable, and chornic fatigue but not consistent with chronic fatigue syndrome.  

At a hearing before a DRO in September 2010 the Veteran reported that he had tiredness "just about daily" since his hepatitis C treatment.  He stated that after eight hours of sleep he could go back to bed and sleep another 12 to 14 hours.  He reported that the majority of his day was spent in bed asleep.  The Veteran indicated that he lost 25 to 30 pounds over a two month period.  He had no vomiting or diarrhea or nausea.  

In January 2012 the Veteran was afforded a VA C&P examination.  In regard to the liver, the Veteran was noted to be diagnosed with hepatitis C and cirrhosis of the liver.  The Veteran was noted to have fatigue attributable to liver disease.  The Veteran was noted to have no signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  

The Veteran's fatigue has been considered in assigning the Veteran an evaluation of 10 percent disabling in regard to his hepatitis C and, therefore, may not be considered in evaluating the Veteran's cirrhosis.  As the Veteran's cirrhosis has not manifested anorexia, abdominal pain, and malaise during the period on appeal, as the Veteran's weight loss has not been associated with the Veteran's cirrhosis, and as a January 2012 VA examiner determined that the Veteran had no signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis, the preponderance of the evidence is against entitlement to a compensable evaluation for cirrhosis and the claim is denied.

E.  Extraschedular Consideration

Finally, the Board has considered whether any claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Veteran does not meet the criteria for an evaluation in excess of 20 percent disabling for right orchiectomy, status post cancer, with testicular prosthesis; an evaluation in excess of 10 percent disabling for hepatitis C; a compensable evaluation for scar of the lower right quadrant; or an initial compensable evaluation for cirrhosis of the liver and there are no aspects of these disabilities not contemplated by the schedular criteria.

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disabilities at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Board notes that upon examination in January 2012 the Veteran's disabilities were noted to not cause any impairments to the Veteran's ability to work.  In addition, the rating schedule contemplates loss of working time due to exacerbations commensurate with the level of disability.  See 38 C.F.R. § 4.1.  See also VAOPGCPREC 5-2005 (2005).  The Veteran has not required frequent periods of hospitalization related to any service-connected disability at issue.  As indicated above, the reported June 2006 emergency department treatments and September 2011 hospitalization were reported to be related to non-service connected conditions.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See id.


ORDER

Entitlement to an evaluation of 20 percent disabling, and no higher, the the entire period on appeal, for right orchiectomy, status post cancer, with testicular prosthesis, is granted, subject to the law and regulations regarding monetary benefits.

Entitlement to an evaluation in excess of 10 percent disabling for hepatitis C, is denied.

Entitlement to a compensable evaluation for scar of the lower right quadrant is denied.

Entitlement to an initial compensable evaluation for cirrhosis of the liver is denied.

Entitlement to service connection for a sleep disorder, to include as secondary to hepatitis C, is denied.


REMAND

The Veteran seeks entitlement to service connection for diabetes mellitus, type II; entitlement to service connection for gallbladder stones; entitlement to service connection for a bowel disorder; and entitlement to a TDIU.

In the Veteran's Notice of Disagreement (NOD) dated April 2008 the Veteran disagreed with the rating decision dated in April 2007.  In relevant part, this rating decision denied entitlement to service connection for diabetes mellitus, type II; entitlement to service connection for gallbladder stones; and entitlement to service connection for a bowel disorder.  To date, the Veteran has not been issued a Statement of the Case (SOC) with respect to these claims.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

The Veteran also seeks entitlement to a TDIU.  Since the outcome of the Veteran's claims of entitlement to service connection for diabetes mellitus, type II; entitlement to service connection for gallbladder stones; and entitlement to service connection for a bowel disorder may impact the Veteran's claim of entitlement to a TDIU, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to a TDIU until the issues of entitlement to service connection for diabetes mellitus, type II; entitlement to service connection for gallbladder stones; and entitlement to service connection for a bowel disorder are resolved.  Id.

Since the claims file is being returned it should be updated to include VA treatment records compiled since October 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since October 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  With respect to his claims of entitlement to service connection for diabetes mellitus, type II; entitlement to service connection for gallbladder stones; and entitlement to service connection for a bowel disorder, issue the Veteran a SOC to include notification of the need to timely file a Substantive Appeal to perfect any appeal on these issues.  Thereafter, allow the appellant the requisite period of time for a response.

3.  Thereafter, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


